

115 HR 192 IH: Direct Broadcast Satellite Expansion Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 192IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Plaskett introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 17, United States Code, and the Communications Act of 1934 to include a territory or
			 possession of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Direct Broadcast Satellite Expansion Act of 2017. 2.Geographic limitations on secondary transmissions (a)Geographic limitations on secondary transmissionsSection 122(h) of title 17, United States Code, is amended by inserting , including each territory or possession of the United States after locations in the United States.
 (b)State definedSection 122(j) of title 17, United States Code, is amended— (1)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8); and
 (2)by inserting after paragraph (5) the following new paragraph:  (6)StateThe term State means each of the several States, the District of Columbia, and each territory or possession of the United States..
 (c)Carriage of signals of local stations in certain marketsSection 338(a)(4) of the Communications Act of 1934 (47 U.S.C. 338(a)(4)) is amended by inserting (including a territory or possession of the United States) after within a State. 